DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019, 02/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and is being place in record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over GUAN et al. (US 20190334664 A1; hereinafter as “GUAN”, which has foreign Application Priority Date January 7, 2017) in view of 3GPPR11702990 et al. (3GPP TSG RAN WG1 Meeting #88; R1-1702990; Athens, Greece, 13th – 17th February 2017; Agenda Item: 8.1.3.3.1; Title: CB-group based retransmission for eMBB; hereinafter as “3GPPR11702990”).

GUAN discloses “Data Transmission Method and Apparatus” (Title).

Regarding claim 1, GUAN teaches A method for transmitting a hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ ACK/NACK) feedback by a terminal (Fig. 3: Terminal Device/UE) (See Fig. 3 below: [0006]-[0007]; UE/Terminal Device performs a CBG-based HARQ-ACK feedback: [0116], [0132]-[0133]), the method comprising: 

    PNG
    media_image1.png
    328
    510
    media_image1.png
    Greyscale

transmitting, to a base station (Fig.3: Radio Network Device/gNB), HARQ ACK/NACK feedback for each code block group (CBG) for first downlink data (Fig. 1 S301, S301. A radio access network device sends a first transport block to a terminal device [==first downlink data], where the first transport block includes at least two code block: [0134];   Aforesaid Terminal Device/UE sends First Feedback information [[==HARQ/ ACK/NACK] from Terminal Device to Radio Access Network Device based on first transport block, S301, S302, S303, S304: :[0136]-[0140]; “The terminal device generates first feedback information and sends the first feedback information [NOTE: HARQ ACK/NACK feedback] to the radio access network device, where the first feedback information includes at least two pieces of feedback information corresponding to the first transport block, and the at least two pieces of feedback information are respectively used to indicate receiving statuses of at least two code block sets”: [0140]; Code Block Group: [0139]; “The terminal device needs to generate ACK or NACK feedback information for each of the CBGs 1, 2, 3, and 4. For example, if 
receiving, from the base station (Fig. 3: Radio Network Device/gNB), a control channel containing specific control information (see fig. 3 element S305, S306 where aforesaid “radio access network device sends a retransmitted code block and retransmission indication information [NOTE: special control information] to the terminal device, where the retransmitted code block includes some or all of code blocks included in a code block set corresponding to negative acknowledgement information in the first feedback information”: [0146];  Aforesaid “radio access network device sends, to the terminal device, second scheduling information used to schedule the retransmitted code block, and the terminal device receives the second scheduling information, where the second scheduling information further includes a modulation and coding scheme, resource allocation information, and the like of the retransmitted code block. The terminal device receives the retransmitted code block based on the second scheduling information”: [0150]); and
 transmitting, to a base station Fig. 3: Radio Network Device/gNB), HARQ ACK/NACK feedback (see fig.3: S309: Aforesaid Terminal Device/UE send feedback/HARQ-ACK to gNB/Radio Access Network Device: [0153]).

GUAN, when teaching “transmitting, to a base station HARQ ACK/NACK feedback”,   GUAN appears silent on ‘transmitting ….HARQ ACK/NACK feedback for each transport block (TB) based on the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal” which however had been known in the art before the effective filing date of the claimed invention such as shown by 3GPPR11702990 in “CB-group based retransmission for eMBB” (Title).

3GPPR11702990, in the same field of endeavor, discloses: transmitting ….HARQ ACK/NACK feedback for each transport block (TB) based on the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal (CBG-based retransmission: Detailed Scheduling method for CBG-based retransmissions: UE sends  HARQ-ACK/NACK based on CBG-based retransmission information: “gNB configures the number of HARQ-ACK bits to the UE by higher layer signaling according to the UE coverage and when the gNB schedules a TB to the UE, the DCI format includes information about the CBGs that are transmitted. Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format.” [NOTE: even when CBG-based retransmission is configured in the terminal];  “gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity”. Section 2.4).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   

Regarding claim 2, GUAN, in view of 3GPPR11702990, specifically, GUAN teaches, the method of claim 1, wherein the transmitting of the HARQ ACK/NACK feedback for each CBG comprises: transmitting HARQ ACK feedback for a corresponding CBG only when decoding is successfully performed on all code blocks in the corresponding CBG (the base station configures a division manner of a TB for the UE and sends the TB. Specifically, a manner of dividing the TB into N CB groups ( CBG) may be, for example, a division manner based on a quantity of divided groups, a division manner according to a dimension (time domain and/or frequency domain, or another dimension), or an equal group division manner or an unequal group division manner. The base station retransmits the TB or a CBG. The UE performs a CBG-based HARQ-ACK feedback based on the foregoing division manner of the TB. : [0116]. 

Regarding claim 3, GUAN, in view of 3GPPR11702990, specifically, GUAN teaches, the method of claim 1, wherein the TB comprises a plurality of CBGs (CBGs… CB1 to CB12 for CBG1, CB 13 to CB24 for CBG 2: [0139]). 

Regarding claim 4, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The method of claim 1, wherein the specific control information corresponds to control information for a fallback operation of the terminal or control information related to the HARQ ACK/NACK feedback for each TB (fallback DCI: “Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format. For example, gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity.” Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   


Regarding claim 5, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The method of claim 1, wherein the control channel containing the specific control information is received during a period for reconfiguring the number of code blocks in a CBG for transmission of HARQ ACK/NACK feedback (The proper number of HARQ-ACK bits per TB may vary with the service type, TTI length, etc. The number of HARQ-ACK bits also can be indicated dynamically or semi-statically, and explicitly or implicitly. Another issue is how a gNB indicate to a UE the CBGs that are retransmitted: Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   

Regarding claim 6, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, the method of claim 5, further comprising: receiving RRC signaling for reconfiguring the number of code blocks in the CBG (RRC reconfiguration: section 2.4). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   


Regarding claim 7, GUAN, in view of 3GPPR11702990, specifically, GUAN teaches,
The method of claim 1, wherein the HARQ ACK/NACK feedbacks for each CBG of the first downlink data are multiplexed and transmitted (single HARQ-ACK bit per multiple TBs, e.g., HARQ-ACK bundling: Section 1; even for CBG-based HARQ-ACK feedback, maximum HARQ-ACK payloads are expected to typically remain in the tens 

Regarding claim 8, GUAN teaches a method for receiving a hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ ACK/NACK) feedback by a base station (Fig. 3: Radio Access Network Device/gNB) (See Fig. 3 below: [0006]-[0007]; UE/Terminal Device performs a CBG-based HARQ-ACK feedback to Radio Access Network Device/gNB: [0116], [0132]-[0133]),, the method comprising:

    PNG
    media_image1.png
    328
    510
    media_image1.png
    Greyscale

 receiving HARQ ACK/NACK feedback for each code block group (CBG) for first downlink data from a terminal (Fig. 3: Terminal Device/UE) (Aforesaid Terminal Device/UE sends First Feedback information from Terminal Device to Radio Access Network Device based on first transport block, S301, S302, S303, S304: :[0136]-[0140]; “The terminal device generates first feedback information and sends the first feedback information [NOTE: HARQ ACK/NACK feedback] to the radio access network device, where the first feedback information includes at least two pieces of feedback information the first transport block, and the at least two pieces of feedback information are respectively used to indicate receiving statuses of at least two code block sets”: [0140]; Code Block Group: [0139]; “The terminal device needs to generate ACK or NACK feedback information for each of the CBGs 1, 2, 3, and 4. For example, if all CBs in a CBG are correctly decoded, feedback information corresponding to the CBG is an ACK; or if at least one CB in the CBG is not correctly decoded, feedback information corresponding to the CBG is a NACK”: [0142]); receiving a control channel containing specific control information to the terminal (Aforesaid “UE detects the control channel in a subframe, ..Sends a transport block on an uplink data channel based on scheduling information carried on the detected control channel. The control channel may carry scheduling information of a downlink data channel. .. The scheduling information includes control information such as resource allocation information, a modulation and coding scheme: [0004]); and 
receiving HARQ ACK/NACK feedback (see fig. 3: S309: Aforesaid Terminal Device/UE send feedback/HARQ-ACK to gNB/Radio Access Network Device: [0153]).

GUAN, when teaching “receiving HARQ ACK/NACK feedback”,   GUAN appears silent on ‘receiving HARQ ACK/NACK feedback for each transport block (TB) from the terminal according to the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal” which however had been known in the art before the effective filing date of the claimed invention such as shown by 3GPPR11702990 in “CB-group based retransmission for eMBB” (Title).

3GPPR11702990, in the same field of endeavor, discloses:  ….receiving HARQ ACK/NACK feedback for each transport block (TB) from the terminal according to the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal (CBG-based retransmission: Detailed Scheduling method for CBG-based retransmissions: UE sends  HARQ-ACK/NACK based on CBG-based retransmission information: “gNB configures the number of HARQ-ACK bits to the UE by higher layer signaling according to the UE coverage and when the gNB schedules a TB to the UE, the DCI format includes information about the CBGs that are transmitted. Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format.” [NOTE: even when CBG-based retransmission is configured in the terminal];  “gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity”. Section 2.4).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   


Regarding claim 9, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The method of claim 8, wherein the control channel containing the control information for the fallback operation is transmitted during a period for reconfiguring the number of code blocks in a CBG for transmission of HARQ ACK/NACK feedback (The proper number of HARQ-ACK bits per TB may vary with the service type, TTI length, etc. The number of HARQ-ACK bits also can be indicated dynamically or semi-statically, and explicitly or implicitly. Another issue is how a gNB indicate to a UE the CBGs that are retransmitted: Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   

Regarding claim 10, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The method of claim 8, wherein the specific control information corresponds to control information for a fallback operation of the terminal or control information related to the HARQ ACK/NACK feedback for each TB (fallback DCI: “Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format. For example, 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   

Regarding claim 11, GUAN teaches a terminal for transmitting a hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ ACK/NACK) feedback (Fig. 3: Terminal Device/UE) (See Fig. 3 below: [0006]-[0007]; UE/Terminal Device performs a CBG-based HARQ-ACK feedback: [0116], [0132]-[0133]), comprising: 
a transmitter (Fig. 12: Transmitter 1203 of Terminal Device/UE); 
a receiver (Fig. 12: Receiver  1201 of Terminal Device/UE); and 
a processor (Fig. 12: Processor 1202 of Terminal Device/UE); 
, wherein the processor is configured to: control the transmitter to (Fig. 12) 

transmit, to a base station (Fig. 3: Radio Network Device/gNB), HARQ ACK/NACK feedback for each code block group (CBG) for first downlink data (Aforesaid Terminal Device/UE sends First Feedback information from Terminal Device to Radio The terminal device generates first feedback information and sends the first feedback information [NOTE: HARQ ACK/NACK feedback] to the radio access network device, where the first feedback information includes at least two pieces of feedback information corresponding to the first transport block, and the at least two pieces of feedback information are respectively used to indicate receiving statuses of at least two code block sets”: [0140]; Code Block Group: [0139]; “The terminal device needs to generate ACK or NACK feedback information for each of the CBGs 1, 2, 3, and 4. For example, if all CBs in a CBG are correctly decoded, feedback information corresponding to the CBG is an ACK; or if at least one CB in the CBG is not correctly decoded, feedback information corresponding to the CBG is a NACK”: [1042]); 
control the receiver to receive (Fig 12), from the base station, a control channel containing specific control information (see fig. 3 element S305, S306 where aforesaid “radio access network device sends a retransmitted code block and retransmission indication information [NOTE: special control information] to the terminal device, where the retransmitted code block includes some or all of code blocks included in a code block set corresponding to negative acknowledgement information in the first feedback information”: [0146];  Aforesaid “radio access network device sends, to the terminal device, second scheduling information used to schedule the retransmitted code block, and the terminal device receives the second scheduling information, where the second scheduling information further includes a modulation and coding scheme, resource allocation information, and the like of the retransmitted code block. The ; and 
control the transmitter to transmit, to the base station (Fig. 3: Radio Network Device/gNB), HARQ ACK/NACK feedback (see fig. 3: S309: Aforesaid Terminal Device/UE send feedback/HARQ-ACK to gNB/Radio Access Network Device: [0153]).

GUAN, when teaching “control the transmitter to transmit, to the base station HARQ ACK/NACK feedback”,   GUAN appears silent on ‘…… HARQ ACK/NACK feedback for each transport block (TB) based on the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal.” which however had been known in the art before the effective filing date of the claimed invention such as shown by 3GPPR11702990 in “CB-group based retransmission for eMBB” (Title).

3GPPR11702990, in the same field of endeavor, discloses: ….. HARQ ACK/NACK feedback for each transport block (TB) based on the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal (CBG-based retransmission: Detailed Scheduling method for CBG-based retransmissions: UE sends  HARQ-ACK/NACK based on CBG-based retransmission information: “gNB configures the number of HARQ-ACK bits to the UE by higher layer signaling according to the UE coverage and when the gNB schedules a TB to the UE, the DCI format includes information about the CBGs that are transmitted. Another issue TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format.” [NOTE: even when CBG-based retransmission is configured in the terminal];  “gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity”. Section 2.4).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   


Regarding claim 12, GUAN, in view of 3GPPR11702990, specifically, GUAN teaches,, The terminal of claim 11, wherein the processor is configured to control the transmitter to HARQ ACK feedback for a corresponding CBG only when decoding is successfully performed on all code blocks in the corresponding CBG (the base station configures a division manner of a TB for the UE and sends the TB. Specifically, a manner of dividing the TB into N CB groups ( CBG) may be, for example, a division manner based on a quantity of divided groups, a division manner according to a dimension (time domain and/or frequency domain, or another dimension), or an equal group division manner or an unequal group division manner. The base station The UE performs a CBG-based HARQ-ACK feedback based on the foregoing division manner of the TB. : [0116]. 

Regarding claim 13, GUAN, in view of 3GPPR11702990, specifically, GUAN teaches,
The terminal of claim 11, wherein the TB comprises a plurality of CBGs (CBGs… CB1 to CB12 for CBG1, CB 13 to CB24 for CBG 2: [0139]). 

Regarding claim 14, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The terminal of claim 11, wherein the specific control information corresponds to control information for a fallback operation of the terminal or control information related to the HARQ ACK/NACK feedback for each TB (fallback DCI: “Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format. For example, gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity.” Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   

Regarding claim 15, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The terminal of claim 14, wherein the processor controls the receiver to receive the control channel containing the control information for the fallback operation during a period for reconfiguring the number of code blocks in a CBG for transmission of HARQ ACK/NACK feedback (The proper number of HARQ-ACK bits per TB may vary with the service type, TTI length, etc. The number of HARQ-ACK bits also can be indicated dynamically or semi-statically, and explicitly or implicitly. Another issue is how a gNB indicate to a UE the CBGs that are retransmitted: Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink. 

Regarding claim 16, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The terminal of claim 15, wherein the processor controls the receiver to receive RRC signaling for reconfiguring the number of code blocks in the CBG (RRC reconfiguration : section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   
 
Regarding claim 17, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The terminal of claim 12, wherein the processor is configured to multiplex the HARQ ACK/NACK feedbacks for each CBG of the first downlink data, wherein the processor controls the transmitter to transmit the multiplexed HARQ ACK/NACK feedbacks (The proper number of HARQ-ACK bits per TB may vary with the service type, TTI length, etc. The number of HARQ-ACK bits also can be indicated dynamically or semi-statically, and explicitly or implicitly. Another issue is how a gNB indicate to a UE the CBGs that are retransmitted: Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   


Regarding claim 18, GUAN teaches A base station (Fig. 3: Radio Network Device/gNB) for receiving a hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ ACK/NACK) feedback (See  comprising: 

    PNG
    media_image1.png
    328
    510
    media_image1.png
    Greyscale

a receiver (Fig. 10: Radio Access Network Device/gNB with Receiver 1003); 
A transmitter (Fig. 10: Radio Access Network Device/gNB with transmitter 1002); and 
Processor (Fig. 10: Radio Access Network Device/gNB with Process 1001); wherein the processor is configured to: 
control the receiver to receive HARQ ACK/NACK feedback for each code block group (CBG) for first downlink data from a terminal  (Fig. 3: Terminal Device/UE) (Aforesaid Terminal Device/UE sends First Feedback information from Terminal Device to Radio Access Network Device based on first transport block, S301, S302, S303, S304: :[0136]-[0140]; “The terminal device generates first feedback information and sends the first feedback information [NOTE: HARQ ACK/NACK feedback] to the radio access network device, where the first feedback information includes at least two pieces of feedback information corresponding to the first transport block, and the at least two pieces of feedback information are respectively used to indicate receiving statuses of at least two code block sets”: [0140]; Code Block Group: [0139]; “The terminal device needs to generate ACK or NACK feedback information for each of the CBGs 1, 2, 3,  
control the transmitter to transmit, to the terminal, a control channel containing specific control information (see fig. 3 element S305, S306 where aforesaid “radio access network device sends a retransmitted code block and retransmission indication information [NOTE: special control information] to the terminal device, where the retransmitted code block includes some or all of code blocks included in a code block set corresponding to negative acknowledgement information in the first feedback information”: [0146];  Aforesaid “radio access network device sends, to the terminal device, second scheduling information used to schedule the retransmitted code block, and the terminal device receives the second scheduling information, where the second scheduling information further includes a modulation and coding scheme, resource allocation information, and the like of the retransmitted code block. The terminal device receives the retransmitted code block based on the second scheduling information”: [0150]); and 
control the receiver to receive, from the terminal, HARQ ACK/NACK feedback (see fig. 3: S309: Aforesaid Terminal Device/UE send feedback/HARQ-ACK to gNB/Radio Access Network Device: [0153]). 

GUAN, when teaching “control the receiver to receive, from the terminal, HARQ ACK/NACK feedback”,   GUAN appears silent on “…..‘HARQ ACK/NACK feedback for each transport block (TB) according to the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal” which however had been known in the art before the effective filing date of the claimed invention such as shown by 3GPPR11702990 in “CB-group based retransmission for eMBB” (Title).

3GPPR11702990, in the same field of endeavor, discloses: …. HARQ ACK/NACK feedback for each transport block (TB) according to the specific control information for second downlink data scheduled and received by the control channel, even when CBG-based retransmission is configured in the terminal (CBG-based retransmission: Detailed Scheduling method for CBG-based retransmissions: UE sends  HARQ-ACK/NACK based on CBG-based retransmission information: “gNB configures the number of HARQ-ACK bits to the UE by higher layer signaling according to the UE coverage and when the gNB schedules a TB to the UE, the DCI format includes information about the CBGs that are transmitted. Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format.” [NOTE: even when CBG-based retransmission is configured in the terminal];  “gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity”. Section 2.4).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   


Regarding claim 19, GUAN, in view of 3GPPR11702990, specifically, 3GPPR11702990 teaches, The base station of claim 18, wherein the specific control information corresponds to control information for a fallback operation of the terminal or control information related to the HARQ ACK/NACK feedback for each TB (fallback DCI: “Another issue of CBG-based retransmission is how to avoid the gNB-UE misunderstanding in any RRC (re)configuration duration. TB-based retransmission can be used as a default mode when a UE detects a fallback DCI format. For example, gNB can rely on the DCI scheduling system information or the fallback DCI used for unicast scheduling like LTE DCI 1A for all TMs to support TB-based scheduling to avoid ambiguity.” Section 2.4). 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of 3GPPR11702990 to the system of GUAN in order to provide CBG-based retransmission for all the traffic which offers better uplink throughput  than full (TB-based) retransmission. (3GPPR11702990, [Section 3]).   

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416